Citation Nr: 1820556	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-37 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for anxiety disorder, currently rated as 50 percent.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
 

REPRESENTATION

Appellant represented by:	Robert J. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to November 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran testified at a hearing before the Board in July 2015.  

The Board remanded the Veteran's claims in August 2015 and May 2016.  

In a decision dated in January 2017, the Board denied the Veteran's appeal, and he appealed the decision to the United States Court of Appeals For Veterans Claims (Court).  In August 2017, the Veteran, through his attorney, and the Secretary of Veterans Affairs, submitted a Joint Motion for Remand (JMR).  In an Order also dated in August 2017, the Court granted the JMR, vacated the January 2017 Board decision, and remanded the case to the Board for further appellate review consistent with the JMR.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's anxiety disorder has been shown to cause occupational and social impairment with deficiencies in most areas.


2.  The evidence of record demonstrates that the Veteran's service-connected anxiety disorder was so severe as to prevent him from engaging in substantially gainful employment consistent with his level of education and occupational experience.


CONCLUSIONS OF LAW

1.  Criteria for a rating of 70 percent for anxiety disorder have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2017).

2.  Criteria for a TDIU are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All available service treatment records, VA treatment records, and private treatment records have been obtained. 

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  The examiners had access to the Veteran's claims file and reported a full and accurate knowledge of his disability and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430(1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating - Anxiety Disorder

The Veteran avers that his service-connected anxiety disorder warrants a 70 percent rating.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7. 

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Historically, the Veteran filed a claim seeking a higher rating for his service-connected anxiety disorder in August 2012.  A 50 percent rating was continued in a May 2013 rating decision.  The Veteran disagreed with the denial of his claim and this appeal ensued.  

Psychiatric disability evaluations are assigned pursuant to 38 C.F.R. § 4.130.  Under the general rating formula for mental disorders a 50 percent rating is assigned when a veteran's anxiety disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400.

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

When it is not possible to separate the effects of a nonservice-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Veteran underwent a VA mental disorders Disability Benefits Questionnaire (DBQ) in September 2011, at which time an Axis I diagnosis of anxiety disorder, not otherwise specified (NOS), was made.  Noted problems included financial problems, conflict with his daughter's boyfriend, and preoccupation with appeal of his claim for compensation.  The examiner indicated that the Veteran's diagnosis caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported he was divorced by his second wife two to three years prior to the examination because she had met another man.  He lived for approximately one year with his adult daughter, her boyfriend, and his autistic grandson, but moved out because he did not get along with the boyfriend.  He was living alone and saw his daughter occasionally, but spent most of his time thinking about and pursuing his case, by which he meant his claim for compensation for a mental disorder retroactive to 1953.  His preoccupation with his claim and its legal permutations was presumed to be associated with his anxiety disorder diagnosis.  The Veteran reported he had been retired since his last examination and did not attribute his unemployment over the last year to anxiety symptoms, but the examiner noted that based on his narrative, his anxiety about his case likely interfered with his ability to follow through on other work-like tasks.  The examiner also noted that the Veteran had been in regular VA outpatient psychiatric treatment since his last examination and had an active prescription, which the Veteran believed had been controlling his panic attacks (as he had not had one for at least a month, possibly longer).  The examiner noted the following symptoms were applicable to the Veteran's diagnosis: anxiety, suspiciousness, panic attacks that occur weekly or less often, and circumstantial, circumlocutory or stereotyped speech.  The examiner also noted that the Veteran displayed an obsessive preoccupation with his compensation claim.  More specifically, he indicated that he was anxious and angry about being referred for psychiatric treatment in service.  He presented his concerns paradoxically and felt he did not suffer from any significant psychiatric symptoms at the time he was hospitalized during service, but says instead that he was being persecuted by an officer.  He also believed, however, that he was unjustly denied compensation for his psychiatric problems (which he says he did not have) in the 1950s.  The examiner also noted the Veteran's thinking was highly circumstantial with regard to this contradictory claim and too much else in his history.  His circumstantiality was presumably one of the symptoms associated with his disorder, and likely interfered with socialization to a moderate degree.  It was determined that the Veteran was capable of managing his financial affairs. 

In an August 2012 letter, Dr. S.K. reported that she believed the Veteran was more disabled now in terms of his anxiety disorder than he was in previous years; that his pending court case with the VA was causing him a lot of uncontrolled anxiety, which had been difficult to treat; and that she advised reconsideration of his level of impairment as she felt it should be increased. Dr. K. submitted another letter in July 2013 that is almost completely verbatim of the August 2012 letter.  In an October 2013 letter, Dr. K. wrote that the Veteran was never able to maintain a job for any length of time during his adult life; that he struggled with every feeling comfortable in a workplace environment and in dealing with others and trusting them; and could not handle workplace stress, leading to significant loss of productivity throughout his lifetime. 

The Veteran underwent a VA mental disorders DBQ in November 2012, at which time an Axis I diagnosis of anxiety disorder, NOS, was made.  The examiner indicated that the disorder resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran did not report any significant changes in social functioning since his last examination in September 2011.  The examiner noted, however, that treatment notes indicate that he recently went on a blind date (he is not pursuing the relationship) and played softball in Queens over the summer.  The Veteran maintained a relationship with his daughter, who lived nearby, but tried to avoid her boyfriend.  He reported that he ate out twice a day, which contributes to his untenable financial situation, because his kitchen reminds him in some way of having to do KP while he was in the service.  He had also stopped paying rent on his apartment and was waiting to be approved for a Housing and Urban Development Veterans Administration Supported Housing (HUD-VASH) voucher, but worried that his landlord might evict him.  The Veteran continued to be preoccupied with his case and spent a good deal of time worrying and thinking about it.  The Veteran reported that he stopped working as a salesman for the Nestle Corporation in 2006 or 2007, when the company was downsizing.  He did not attribute his subsequent unemployment to psychiatric symptoms.  The examiner reported that the following symptoms applied to the Veteran's diagnosis: depressed mood; anxiety; suspiciousness; and circumstantial, circumlocutory or stereotyped speech.  It was determined that the Veteran was capable of managing his financial affairs. 

In an October 2013 statement signed by the Veteran, but drafted by one of his children, it is reported that the Veteran has been fixated/focused on what happened to him during service and that his anxiety had continued throughout his life, contaminating his mind all the time.  It is noted that the Veteran never feels at ease; that his thoughts are not aligned because he is consumed with his case; that he has experienced depression, a sense of worthlessness, and feelings of impermanence and unreality; and that he has severe anxiety and panic attacks.  It is also noted that he is extremely cognitive, intact, diligent, and has no problem being asked questions pertaining to his case. 

In a June 2014 statement, E.S., the Veteran's HUD-VASH case manager from United Veterans Beacon House, Inc., wrote that the Veteran had been a client since January 2013 and had been seen weekly since receiving his voucher. E.S. wrote that weekly visits are based on assisting the Veteran with maintaining his housing (which includes working on maintaining his health, support systems, and benefits) and that each visit can last anywhere from 15 minutes to an hour or more, depending on what needs to be addressed at each visit. E.S. also wrote that each visit had always involved the Veteran relaying information regarding his experiences in the military and the subsequent claims to VA for disability, all beginning in 1953.  Although they also worked on budgeting, bill paying, medical care, and socialization with friends, the discussions are regularly brought back to the Veteran's military experiences and claims filed by him with VA.  E.S. asserted that these digressions made success in addressing the Veteran's other needs a slow process and at times, there was little to no progress made. 

The Veteran underwent a VA mental disorders DBQ in June 2014, at which time a diagnosis of anxiety disorder, NOS, was provided.  The examiner noted that the disability resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  It was reported that the Veteran was living alone in an apartment had been divorced twice, most recently in 2010.  He had two children from his first marriage and did not speak to his son or his son's two children, though he did talk to his daughter.  The Veteran reported that he dated "once in a while" and that he enjoyed playing paddleball twice a week (traveling 40 miles each way to play) with people he had played with for the past 60 years.  The examiner reported that since the last VA examination, the Veteran noted "I've been fighting a case for the past 61 years with the VA appeals" and that "my company commander was prejudice against whites and jews."  The examiner noted that despite the intensity of his presentation, the Veteran could not make clear the exact nature of his disagreement.  It was also noted that the Veteran drove, shopped, and managed his own funds.  The Veteran indicated that he last worked for the Nestle Company as a salesman about six or seven years ago.  He worked for that company for about two years and noted that cardiac stent insertions was the reason for him not working, as well as because of his advanced age of 81.  The Veteran was receiving VA mental health therapy; was taking the medications Bupropion and Citalopram; and had not been hospitalized for psychiatric issues since the last examination.  The following symptoms were noted to apply to the Veteran's diagnosis: depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, and obsessional rituals which interfere with routine activities.  The examiner determined that the Veteran was capable of managing his financial affairs.  In the remarks section, the examiner indicated that the Veteran is predominantly influenced by recurrent, persistent, and circumstantial thoughts about "the case;" that his thinking is unclear, rigid and inflexible; and that he was dominated by a desire to be vindicated and to receive retroactive benefits.  He was of the belief that the examination would ultimately promote those outcomes.

In an April 2015 statement, A.A., a different HUD-VASH case manager from United Veterans Beacon House, Inc., wrote that he had been working with the Veteran since the first week of July 2014 as a requirement for receiving and keeping a HUD-VASH voucher. A.A. indicates that many visits involve telling of experiences in the military and disability claims to VA beginning in 1953 and because of these stories, which are reiterated often, it makes for a difficult process in dealing with everyday issues. A.A. also indicates that on some visits, little can be accomplished without redirection. 

The Veteran testified in July 2015 that someone comes to visit him at home on a weekly basis to make sure everything is ok with him, to include making sure finances, food and medications are in order.  He indicated that having this person was beneficial to him because he is depressed and his anxiety would be worse if his case worker was not keeping him in check.  The Veteran also testified that he cannot get the situation he went through during the military out of his mind; that he does without food sometimes as a result; that he thinks about it when walking on the beach, when he wakened in the middle of the night to go to the bathroom; and that the only time he does not go through it is when he is playing paddleball.  He testified that all his medical care providers know about the case and his friends hate him because he cannot get his case out of his head.  When asked whether he would be able to adjust to stressful circumstances in a work like setting, the Veteran indicated that he would not because his case was all he thought about.  The Veteran also indicated that he had been married twice and had no contact with his son, who was young when he and his first wife got divorced.  He testified as to the following symptoms: panic attacks and nervousness, and reported that he was receiving mental health treatment every four weeks.  The Veteran's representative asserted that the Veteran met the criteria for a 100 percent evaluation because someone comes to his home to check on him every week, which they felt was a pre-requisite for the intermittent inability to perform activities of daily living, and that the Veteran would not be in nearly as good a condition as he is if the case worker did not come. 

In a December 2015 VA Form 21-4138, nurse practitioner (NP) J.W.H. wrote that the Veteran had been in treatment at the Northport VAMC since April 2012 and that she had been working with him since September 2014.  The NP indicated that the Veteran had struggled with severe anxiety and that this level of anxiety is heightened, making it difficult for the Veteran to deal with life.  She also reported chronic irritability and intolerance to human interaction, which interfere with his ability to function.

Having reviewed the complete record, the Board finds that the preponderance of the evidence warrants a grant of a 70 percent rating for the relevant time period on appeal.  The medical evidence as reported above demonstrates findings that are consistent with depressed mood, anxiety, suspiciousness, circumstantial, circumlocutory or stereotyped speech, and panic attacks.  The Veteran's disability was not manifested by total occupational or social impairment.

Looking first to the Veteran's psychiatric symptoms, the Board does not believe that they have been consistent with a 100 percent rating during this time.  The Veteran was not shown to experience gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  The Veteran also did not demonstrate other symptomatology that is not listed by the schedular rating criteria, but which would be comparable with a total rating.  The Veteran was able to communicate, was then employed, and was independent with his personal care.  Moreover, while the Veteran endorsed social impairment, a 70 percent rating contemplates an inability to establish and maintain effective relationships.

As such, the Board finds that total social and occupational impairment has not been shown during the relevant time period on appeal.  

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  However, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

During the relevant period on appeal, service connection was in effect for anxiety disorder, rated as 70 percent (as noted above, a 70 percent rating has been awarded in this decision), mild obstructive dysfunction, rated as 10 percent disabling until March 22, 2016, and pulmonary tuberculosis with mild obstructive dysfunction, rated at 10 percent since March 22, 2016.  His combined disability rating was 70 percent during the relevant time period on appeal.  See 38 C.F.R. § 4.25.  Because the Veteran has one service-connected disability rated as at least 60 percent, the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are met. 

The Veteran submitted several VA Form 21-8940s (Veteran's Application for Increased Compensation Based on Unemployability).  He indicated that he was unable to work due to anxiety disorder and pulmonary tuberculosis.  He reported that his disability affected his full-time employment beginning in 1958.  He indicated that he last worked full time in 2006 for Nestle Company.  He also noted that he finished three years of college.  

The Veteran submitted a treatment report from C. Morgan, Ph.D., HSPP dated in December 2017.  Dr. Morgan conducted a telephone interview with the Veteran and reviewed the claims file and concluded that the Veteran's service-connected anxiety disorder is severe and at least as likely as not rendered the Veteran fully unable to successfully secure and follow substantially gainful employment since 2006, when he last worked.  Dr. Morgan referenced the VA examinations as described above and indicated that the combination of the Veteran's symptoms would make it very difficult to pursue employment, stay on task at work, get along with other people at work, and be reliable and effective in a competitive work environment.  

In this case, while the VA examination reports do not reflect that the Veteran's service-connected anxiety disorder renders him unemployable, the results of the medical evaluation from Dr. Morgan indicates that the Veteran is incapable of working due to his service-connected anxiety disorder.  Dr. Morgan included reference to the severity of the symptoms of the service-connected psychiatric disability which precluded the Veteran from obtaining or maintaining substantially gainful employment.  Consequently, the positive opinion of record places the totality of the evidence in relative equipoise.  In such a situation, VA regulations dictate that reasonable doubt be resolved in the Veteran's behalf.  Therefore, a TDIU is granted.


ORDER

Entitlement to a rating of 70 percent for anxiety disorder is granted.

Entitlement to a TDIU is granted.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


